Bell, J.
The transferee of a vendor’s interest in property for which he has made a bond for title can not maintain an action against a third person for damages for a trespass committed against the vendee in the bond for title, where the vendee, and not the plaintiff, was in actual possession of the premises at the time of the alleged trespass, and where there was no injury to the freehold. Civil Code (1910), § 4473; So. Ry. Co. v. State, 116 Ga. 276 (42 S. E. 508); Beasley v. Central of Ga. Ry. Co., 17 Ga. App. 615 (87 S. E. 907). There was no merit in any count of the petition, and the trial court correctly sustained the general demurrer thereto.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.